Title: Thomas Jefferson to James McKinney, 9 October 1810
From: Jefferson, Thomas
To: McKinney, James


          
            Sir
            Monticello Oct. 9. 10.
          
           Your letter of Aug. 24. was recieved by me on the 19th ult. it is not in my power to say with any certainty whether mr Shoemaker means to retire from his lease of my mill or not. I think it will depend on his success this season, which I believe will not be great.  necessity obliges some to carry their wheat, and the more as the short crop of corn renders the offal of their wheat necessary. I guess he has manufactured already about 6000. bushels of wheat, and mr Randolph & myself shall carry him about as much more to be ground on our own account. were the old gentleman alone, he would enjoy the confidence of the neighborhood; but he is believed to be controuled by his son with whom nobody wishes to have any concern. it is the general opinion that they mean to give up after this season, and I suspect their business during it will not encourage them to continue. with approved conduct they might have been sure of 40,000. bush. to grind on toll, and as much more as they would have chosen to buy. their lease goes on one season more, if not relinquished sooner. whenever this takes place, I shall be very happy to treat with you as their successor. accept my salutations & respects.
          
            Th:
            Jefferson
        